Case 2:14-cv-00991-ECM-GMB Document 107 Filed 05/07/19 Page 1 of 9




                                                     RECEIVED
                 mg._ :One,.        ___5±cil*--e--70-\-htrIt41--Crc
                                                                  'elOT
                                                                  55
                 For The. M.,ciciteilbis-Vczch--PARke..VAMIETT.-
                              ern               U.S. DISTRICT    cpc--
                                                                    COHU '
                                      DINA.So0



    a    kt-   Graa
     A         1{0_ 143349
                                       1 r   .1,r2
                                         %ASV.           a:      Cv-         I--       \h/C
                                      1-
_                                   -




    Deg_en


                         P ckl n                              Dirp
                                             3ur


    Carne_s flow 4-be. P\a'q)--VS-q,         Larry aracLi Pfc.)
                                                              - - Se..
an                       coAlowtos _reci ueiczA :pry                 r alc_e_




Do r_u_b_elley.s.,,in.„__ecvg.Last,,xs-v,;c?,..

_ao____yo.p.__NDeVgy e._,Q___Wgr.A.en.i_a_   Poi:.e..._.0.CS3ce_r    4, Co, i,
CAp.k-ck'in _ LT. or                                                il ckw         _
      Case 2:14-cv-00991-ECM-GMB Document 107 Filed 05/07/19 Page 2 of 9




      _Now_ clo___you . 0,11,                                                                    .



                 _-Vn't.r>k   cstrson__;s_exedr__Az) _s2A                         _Q._E.        r —

      A:111\e a. ATtAe3,.



      DO_ yOu,_.-410.11\x _Q       per_son                     ris‘nk_                _ _(,`,Grnp‘

      ckoui. .\-115,\         is* amenaratni. fts\I-V          -74            —




      Do_.\/ou.                *%0 risgir4              Lv_ortu "?.       _



%_.   How ao       you_ketLaboAk



                                                                      _
      )(IgN                   Acas             _et.s   elspMon of _(.\             ?(or _k9aii)__

      Ar_e_ru_skble._-1-0___L-VermanLY:4Tarom._.U3I-P1152

                                   SX6Ui__SLe-A-.1.(1.,          Zsbecy_Aavios...-."ry:) deAer_mw_I

      tAixt-   is ri5V V).e.\-ulegx)         ;_n.rivr\-e g&na __Wo,c8er,

                        b el;eve   evi'A.enc_.. Cao



       Do,.    9cm A:yak,ve CAseco egorlibe _w.unt
                                              C;,1)
,           Case 2:14-cv-00991-ECM-GMB Document 107 Filed 05/07/19 Page 3 of 9




     N. Do tiou believe per.jury             jS    Ci   Citme tz tn a persolo_oaake
        a ce,be. ,A-t:14,4.e.mtn-i- Unckt   OcA ?..



    i 5.   H oto ao Lrk., .Cee..l labou,4- re.-1-eJ;4-Vion ?


    I(Q ., Do any lac youlQd.o e_a_s_Anci_syrtk-leyylan oc_4:e__Sur_y_1-103Le___()
           -qam;I y inerAper or -gr;tna -14)0*_;s 0, Corre.c.-Vic)nod 033icer?


I7. D© tioiLiino03 onyo.n.e. \-1,10:_‘ work gar                 -Wye_aepark-menl- cic
    Cocrez-V% oils?


    IS. Do Okny      03 you \rume. a -coxii,;_ly        Pittgl-latr   or getenas 414 is
           ci poke. 03%c..e,t- ?
                                                  il*
icl ,      Do   olny cg   yot.A mernbers Oi        :Sury     avg.      -cosn't   fx)..ero\per 414.4-
           15 a 'inrna-1-e. 'tn   prson ?

a           Km/e. any o-Ç you yet or members ev er ei-.A..e.A._.o.n...Jaico.)___sbuiA-__
           den(cos u3.141 a u.circien, inmthe. )ex any Aer law incorwnenk?




                                            (3)
Case 2:14-cv-00991-ECM-GMB Document 107 Filed 05/07/19 Page 4 of 9




                      Bo                 Ae_s\ soei4 11f-kre5_+_

VI\flak-       tiou_ tke     c-.10_-C-o_r your_                                         _

                                                           c\, _loccXs-j_ Mews
govals _or___rno.sckzi ne_

:Do_:you_         _raw;e5.

                                                         .}0

Do_ you_ WS                                                     sm__A\it_paykc.,__tor              _
+0 1Dose.\)_Q-1 .sames.)Or                                             __



     r___-So601_                                                                               _
1.k VNe. IkCe -Cor Uos.X.            20.1o&-kt...y.--.      ___

So C,i ol._                 Are. tfu. ink-ereth.c1                          _A-ratle._, _or_
_so _IX% __krvA,,e___seNlool leora Az__13.._sonaek.Vtlns                     Ltau en:s0/14/


                    Oef p      nn             _

        ..(Aou \aciiees sancL__TAIR..knan.,,$)?                                     your_ Sobs__
                        :For_ ekitme,tas.2,_                   _

                   yo_u                                  v.5orkeLvar\,-2eliyA         A.D.oitZ?
,,        Case 2:14-cv-00991-ECM-GMB Document 107 Filed 05/07/19 Page 5 of 9




                      , 141--1-uaes _ c.xouk-- Pr_. of-i%i Zalt I s Inrna4es __ _ ____ ____ _ _
                                Ana LaLb-) r-r)Corc.t.Meth

          1-10w do     tpLI, Ce6 01)ouk_p_rib_oirlriCk_i_ 61_11\1_01aeS...i_a_ n_d_Vaw

          etrIcorcemeth Or     Wanden 7a

      a, _.1-1..ve. omi 4 you Ime.miows_d A‘elt.. &ury             e_Aer   bekn in,.-
          iresAecl b._y 1o,  . or c...elYkty)-4- c.)C Vi0:cden 1
                        . U3 Inc                               9




     5, Hcxv_e. cin_l tot-rA_Axer_s oc kkte.. sury tver -c`Aes1 a low - u.1-1-- on
        any onR. -k-Ilai '‘ Q. park o-3 41,-It. \cx1/43.) loc.org.traexiki

     4. -Do you \oe,l't t.v_e___4:110A- 3,_per.sonlaavt___41-e., r_:_sI\-.k_+ -c;It. 0,
         Com 0111 n4 o.scl'inak- a (Aker cyc *at, low or wysyne.. e.,Ise,S
        4-11.e..\( core. wozyks?____

     5. Do 0;81 ac Ni_ou rkitralar_b        A.Ile, ,.tir_l
                                                    -      VoLea toi_x ee.)..h‘ss 0,\)01A
        \Arils ease.and (-JAC& rk :s ck\oouk. ?•

     (D. Do oAy____&_you laciti.es GM sen_Veraos\ 4 .Ine.__.:(sur_y 16now (4\44
         cye,s onin 0. Friaon.., o.r_a_:ssii_l Czli_, or how_.:,...oraoNe 0,re. ATe.p*RAI ?

           HoLo u.3ould mou sayyou c*qucle...3s 4-(1.cio.y -cor 6:vc,5 Vlere..?
          To dal yOU Could be anywkre., &ins ozo ns. 1-\qt).) a(a *I .-eeil
          01/4\ok.14 AAIGA- ?


                                            C5)
        Case 2:14-cv-00991-ECM-GMB Document 107 Filed 05/07/19 Page 6 of 9




    S   Do   (fll VraP2. any Mbof) 60;                kl)ek-k.          Artak-; ritiony cyq
           Cor_re.e&Ion.o.1 CA'‘(Rt. Woo-der\ „or_„poll _ oc_c;ce.r. sC-Icz.uld             ___
           ue. no_ _rnoM-er w1A0A       Cop*          5_.__C!‘\30.t.vk•

        _D_o_ y                                        Corr_eck;o.no, „___ogt.ctr .0,1).a__\1\farlen.
                                                          . _adions



                     Knotoleci5f.        nq                         ckylA IM-korney

        Do,Any one._,4 _tAou _sury_nembers                                   beC_enclortl•          Leeposy
        Danl_e.A.s.

                           Occetu          Wk..% _ _earl oc_                         Tbsame,1s            __
        rilm\oRrs__03_r__005_e_Ar;enL stzi     ?

        no_ckny__a__you 'pry_ Alertilotr_              ICOOLO               eget)dcant.1-__15___Alfor e_y_,
        Rs.5.4-epliati e._ _L                 bte. ?

        _Pkre._any_d__you.11)Woer.                _                22t.e.c1uex.% n         __Lo't        at
        4.la t5.V11_ S                                       sx_                     ezd

_       ,171o.v.e. anyone_ c:sc_ _ you          . 5R..tvtd_.c50       -       t.y•40.\ . wzik             _
                                         an.y. 2z).-1e.... on_  _ 1DSore._ 4-f tiziav ? _ _
.
         .
                                    Case 2:14-cv-00991-ECM-GMB Document 107 Filed 05/07/19 Page 7 of 9
             ,
                      .
    ,.
             .,
         ,
                  .
                          ••
—                                                                   13 ersa-k-Aon    Ques\-:ofic,                             _         _



                                                     D
                                                            i
                                                                i
                               l.   keNe all       a ri.t :siirl             INIenlers       ilear...szto.nyAkngo.loca -kb   0..or--.
                                    6Jore. Thae..y ?


                               Q. Lad7eS an.A. cses_11-lernan. d Ailt4tr_y_i_tiot31 .tillowyo.u65 Q,\30uA -k-k
                                    (Silas?. 0, at4 Sta;# CecIU4s k53t4)Q.—kl)-rocat‘e- 03.(vA G. V/0.4.en ?„


                               3b VP,11     41tre. 6e ck proWeln t.>.A‘ 0..nrm._4 9zu V110kZas -4ne.. CIO-
                                    dee...1Stor_I 0,60c1A- AA).%,          CASe. ?


                               4. 4 -\\fle. encl oP .4.1;s kx,;(3.1i ancl (-06.4 Alt C.ou.6-__An -ru.cA- Le. 41
                                  -6 czins.der ci. veyEL*, usklakou 3.11 VNG,vg_. an ocentkivWNnao.bokA
                                  4w.. c‘e..c.:.si_orx   \4710,A
                                                             :   (..kbli     WI (.N.)
                                                                                  ' ,A1\   MCASe....2




                               5. WI Liou all loe. 06\e.                     -•0 reAckr Qk 3•G:cr• Op'‘v-itor‘ abotA -*(1'‘5
                                     CeGe.. ?




                                                                           ---- e,spec--k. Lilly Suloyyl'AVeA 1


                                                                                           SL
                                                                                            IAXIS,      Nr6114 -
                                                                                                               S

                                                                                                    --aDa-e,:   5- lio- 19



                                                                               (7)
.   ..•..,L,   Case 2:14-cv-00991-ECM-GMB Document 107 Filed 05/07/19 Page 8 of 9




                                  aeAciCO1/447e. OT    S' C"V;C_
                                                              e.
                                                 ,




                I LarriA      Grcaty * V4.3.3qiii. Nt.__*__ (n      day or .Mcly._, a0[9 ..

               mile:eel:1 Cert.'Sy +64oCopy OV .41V.5 .._.Documeni- kgs_loteaAripartia
               4o athase, Ernay _Harks -throu_sh U. S.116t o



                Ms....E nil I y Kxrkc,
                        Uudse.
               MIS 41e UdiAeti CoWres Di5fri.c4, Courk:
               For illt Middle. DisAT'ic4- 6. NtiaLwisn4
                          Kor-16rn bitv;son
               Mon+somery, Alatama
                                  36104-4018


                                                                e....9pezi--goly Sdorn*ecl:
                                                        51,.,_ ,,,t. ._ .c1,,A4,t*l45594
                                                       IWO ged Ercje ?lockcl.
---- _-____ ____ . ___. _                         _ --- eszl__'7.F.Asle_..1:71orior_03,nap\Workeir.,
                                                      MontoIllery..1   A\.(161rfl ok________ ____

                                                                             . 361/0
         Case 2:14-cv-00991-ECM-GMB Document 107 Filed 05/07/19 Page 9 of 9
    CtrrtA
1D30 rAeci                                                                                                                                      Tff

                                                                                                                              ..    •         E FV*--6-3%

    Ect
feReci   oric
Monivntry AlAarna                                                             ;.4, 44-,•W . ..,..- .."-t-.1-
                                                                                                          , 4•E-4-•1:-.'
                                                                                                                            ..r,„
                                                                                                                                     !,
                                                                                                                                        l 'e..F.4. 1
                                                                                                                                              _;;------ .
                                                                                                                                    polrEl.F„,a,,,4,4)
                                                                                                                                                                 :          ••_.
                                                                                                                                                                       ,„„.a,
                                                                                                                                                          • 'FOREY&•.171.4.•U
                                                                                                                                                                                               ,
                                                                                                                                                                                            $ A'      •
                                                                                                                                                                                                       •-,x
                                                                                                                                                                                                                       --e...,..sz.,.. .
                                                                                                                                                                                                           i„;...r,,-*•,-:f.•,,,i.,,t,„..
                                                                                                                                                                            . --
                                                                                                  Ats.....-•.
                                                                                                            ""' — -'..."' v9.'                                                                                             '-'41,--,..:
                         atosto                                                ...-
                                                                               ae
                                                                                          •saty
                                                                                              4%tlam.,-...'-
                                                                                .'''''SUts.,,,,,
                                                                                               ,
                                                                                               •''''''''''
                                                                                                         ',
                                                                                                              -.--•''

                                                                                                                    _
                                                                                                                             - nt
                                                                                                                                , ,...,—..,

                                                                                                           ' ..-_,,,_ ____,...e.S.'.7                 7
                                                                                                                                                      "4
                                                                                                                                                       '
                                                                                                                                                            .as....--...r

                                                                                                                                                        .,..........:;°e'''''''    ., .
                                                                                                                                                                                                                '
                                                                                                                                                                                          ....''.'-h.,,==rr ''',,-.
                                                                                                                                                                                                                      • -`'",lir

                                                                                                                                                                                                                        ..- .---,-,,,,--
                                                                              ,
                                                                              '"--- "v-..--,.. ..----••*--              -4"-            ,..,4"77-'
                                                                                                                                                 7— -'''-n...--..."-4.
                                                                                                                                                   •-,4......-.1,
                                                                              ...:,°!"-'""^-,-,,,.,------,...., _ .:,...--'-'""...                 •-."_:         • 't..--.--ro,,,d
                                                                                                                                 .---. ,
                                                                                                                                       •F.̀
                                                                                                                                          .
                                                                              .'*-----'-',......,....fre'''-----'''''',...-----0.-"4.6.-----.4"...,—;:                          -,
                                                                                                                                                          r..e--"r•




                                                                     FV10E                              71-kE                                         CLERK
                                                               Uniie                                         b1S4re‘cs)- Cour*
                                                                  ne ChLirch                                     Su4e B- 110
                                                                  Orl-Vornary                              NiAfoornek
                                                                                                                 3101014-14016




                G,AL Mint.
